UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7896


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUDITH WRIGHT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Elizabeth Kay Dillon, District Judge. (5:18-cr-00005-EKD-6)


Submitted: April 30, 2021                                         Decided: May 10, 2021


Before AGEE, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judith Wright, Appellant Pro Se. Sean Michael Welsh, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Judith Wright appeals the district court’s order denying her motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Upon review of the record, we

conclude that the district court did not abuse its discretion in denying the motion. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review).

Accordingly, we affirm for the reasons stated by the district court. United States v. Wright,

No. 5:18-cr-00005-EKD-6 (W.D. Va. Dec. 8, 2020). We grant Wright’s motion to seal her

informal brief and deny her motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2